DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,664,070 B2. This is a statutory double patenting rejection. See comparison below.
Application 17/707694
U.S. Patent 10,664,070 B2
1. An interactive device comprising:
1. An interactive device comprising:
a stylus for emitting a beam of electromagnetic radiation; 
a stylus for emitting a beam of electromagnetic radiation;
a display screen disposed in a housing, the display screen displaying one or more selectable icons, the display screen forming a touch-sensitive display plane; 
a display screen disposed in a housing, the display screen displaying one or more selectable icons, the display screen forming a touch-sensitive display plane;
a sensor array disposed in the housing and forming a sensitive layer in a sensor plane proximate to the display screen, the sensor array is configured to detect at least a portion of the beam of electromagnetic radiation incident on the display screen; and 
a sensor array disposed in the housing and forming a sensitive layer in a sensor plane proximate to the display screen, the sensor array is configured to detect at least a portion of the beam of electromagnetic radiation incident on the display screen; and
a processing unit configured to: 
a processing unit configured to:
receive an output signal from the sensor array; 
receive an output signal from the sensor array;
determine the output signal from the sensor array corresponds to a distribution pattern of electromagnetic radiation;
determine the output signal from the sensor array corresponds to a distribution pattern of electromagnetic radiation;
determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern; 
determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern;
determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal; 
determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal;
determine at least a portion of the output signal corresponds to a selection function associated with the first selectable icon; and 
determine at least a portion of the output signal corresponds to a selection function associated with the first selectable icon; and
execute, based on the selection function, a function related to the first selectable icon.
execute, based on the selection function, a function related to the first selectable icon.




The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, 19, and 21 of U.S. Patent No. 11,416,087 B2 in view of Nishino (US 2002/0097222 A1) and Kobayashi (US 2001/0050672 A1). 
Shown below is the independent claim from the Application and the corresponding independent claim from the U.S. Patent. The difference between the claims is in shown in bold and italicized text.

Application 17/707694
U.S. Patent 11,416,087 B2
1. An interactive device comprising:
1. A device comprising:
a stylus for emitting a beam of electromagnetic radiation; 

a display screen disposed in a housing, the display screen displaying one or more selectable icons, the display screen forming a touch-sensitive display plane; 
a touch-sensitive display disposed in a housing, the touch-sensitive display is configured to display one or more icons in a display plane;
a sensor array disposed in the housing and forming a sensitive layer in a sensor plane proximate to the display screen, the sensor array is configured to detect at least a portion of the beam of electromagnetic radiation incident on the display screen; and 
a sensor array disposed in the housing and forming a sensor plane proximate to the touch-sensitive display, the sensor array is configured to detect electromagnetic radiation associated with an object in proximity to the device;


circuitry coupled to the sensor array, the circuitry is configured to generate an output signal based on the electromagnetic radiation detected by the sensor array; and
a processing unit configured to: 
a processing unit configured to:
receive an output signal from the sensor array; 
receive the output signal from the circuitry;
determine the output signal from the sensor array corresponds to a distribution pattern of electromagnetic radiation;
determine the output signal corresponds to a distribution pattern of the electromagnetic radiation over the sensor array and an orientation of the object relative to the sensor plane;
determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern; 
determine a two-dimensional position of the object relative to the display plane based on the distribution pattern;
determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal; 
determine the two-dimensional position of the object corresponds to a first icon of the one or more icons;

determine at least a portion of the output signal corresponds to a selection function associated with the first selectable icon; and 
determine at least a portion of the output signal corresponds to a function associated with the first icon; and

execute, based on the selection function, a function related to the first selectable icon.
execut



The claims above are drawn to the same device comprising: a display screen, a sensor array, and processor which is configured to: receive and output signal, determine at least a position with relation to selectable element, determine a position with relation to icon, and executing based on selecting icon. 
The U.S. Patent does not specifically disclose a stylus for emitting a beam of electromagnetic radiation and determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern.
See rejection to claim 1 below with respect to Nishino (US 2002/0097222 A1) and Kobayashi (US 2001/0050672 A1) teaching the missing limitations. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 16 of U.S. Patent No. 9,946,369 B2 in view of Nishino (US 2002/0097222 A1) and Kobayashi (US 2001/0050672 A1). 
Shown below is the independent claim from the instant application and the corresponding independent claim from the U.S. Patent. The difference between the claims is in shown in bold and italicized text.

Application 15/914934
U.S. Patent 9,946,369 B2
1. An interactive device comprising:
1. An interactive device comprising: 
a stylus for emitting a beam of electromagnetic radiation; 

a display screen disposed in a housing, the display screen displaying one or more selectable icons, the display screen forming a touch-sensitive display plane; 
a housing having a screen to display one or more selectable options to a user;
a sensor array disposed in the housing and forming a sensitive layer in a sensor plane proximate to the display screen, the sensor array is configured to detect at least a portion of the beam of electromagnetic radiation incident on the display screen; and 
a plurality of light sensors disposed in the housing, each sensor configured to detect a portion of light incident on the device and provide an output signal based on the portion of light detected; and
a processing unit configured to: 
a processing unit configured to:
receive an output signal from the sensor array; 
receive the output signal from one or more light sensors;
determine the output signal from the sensor array corresponds to a distribution pattern of electromagnetic radiation;
determine, based on the output signal, a position of an object in a three-dimensional (3D) space relative to the interactive device;
determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern; 
determine the position of the object corresponds to one of the selectable options based on a first dimension and a second dimension of the 3D space; 
determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal; 
determine, based on a change in the output signal, movement of the object relative to the interactive device in a third dimension of the 3D space; and
determine at least a portion of the output signal corresponds to a selection function associated with the first selectable icon; and 

execute, based on the selection function, a function related to the first selectable icon.
execute, based on the movement of the object, a function related to at least one of the one or more selectable options.


The claims above are drawn to the same device comprising: a display screen, a sensor array, and processor which is configured to: receive and output signal, determine at least a position with relation to selectable element, determine a position with relation to icon, and executing based on selecting icon. 
The U.S. Patent does not specifically discloses a stylus for emitting a beam of electromagnetic radiation and determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal.
See rejection to claim 1 below with respect to Nishino (US 2002/0097222 A1) and Kobayashi (US 2001/0050672 A1) teaching the missing limitations. 
If Applicant agrees that there exists a non-provisional nonstatutory double patenting between the Application No. 17/707694 and U.S. 11,416,087 B2 and U.S. 9,946,369 B2.
Then, the Examiner requests applicant to provide a terminal disclaimer between application and U.S. Patents.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nishino (US 2002/0097222 A1) in view of Kobayashi (US 2001/0050672 A1).

Claim 1, Nishino (Fig. 1-6) discloses an interactive device (1; Fig. 1; wherein discloses a computer receiving input from pointing devices) comprising: 
a stylus (3; Fig. 1) for emitting a beam of electromagnetic radiation (3a; Fig. 1; Paragraph [0040]; wherein discloses a beam of light);
a display screen (7, Fig. 1 and 2; 7’; Fig. 4 and 5; Paragraph [0004]) disposed in a housing (Fig. 1; wherein figure shows a housing containing the display device), the display screen (7, Fig. 1 and 2; 7’; Fig. 4 and 5) is configured to display one or more selectable icons (Paragraph [0045]; wherein discloses “icons”), the display screen (7, Fig. 1 and 2; 7’; Fig. 4 and 5; Paragraph [0004]) forming a touch-sensitive (Paragraph [0004]) display plane (Fig. 3 and 6; wherein figures show a display plane); 
a sensor array (9; Fig. 3; 9’; Fig. 4) disposed in the housing (9; Fig. 2-4; wherein figure shows position detecting device within the housing) and forming a sensitive layer in a sensor plane (Fig. 3; wherein figure shows a senor plane being behind the display; Fig. 6; wherein figure shows a sensor plane being in front of the display) proximate to the display screen (7; Fig. 3; 7’; Fig. 6), the sensor array (9; Fig. 3; 9’; Fig. 4) is configured to detect a least a portion of the beam of electromagnetic radiation (32; Fig. 2; Paragraph [0043] and [0059]; wherein discloses photodetectors for detection a beam of light) incident on the display screen (7’; Fig. 6); and  
a processing unit (12; Fig. 2) configured to: 
receive the output signal (D, E, F; Fig. 2) from the circuitry (10; Fig. 2); 
determine the output signal (Paragraph [0044]) from the sensor array (9; Fig. 3; 9’; Fig. 4) corresponds to a distribution pattern of the electromagnetic radiation (Paragraph [0043]; wherein discloses “Each of the photodetectors 91 outputs a beam detection signal C in response to the intensity of the transmitting portion of the beam 3a; Paragraph [0060]; wherein discloses “The beam detection signal C, which is generated on the basis of the scattered portion of the beam 3a, is used for the determination of the position 8 indicated by the beam 3a”); 
determine a two-dimensional position (8; Fig. 1 and 4; Paragraph [0052]) of the stylus (3; Fig 1 and 4) relative to the interactive device (Fig. 6; wherein figure shows a sensor plane being in front of the display) based on the distribution pattern (Fig. 6; Paragraph [0060]; wherein discloses “The beam detection signal C, which is generated on the basis of the scattered portion of the beam 3a, is used for the determination of the position 8 indicated by the beam 3a”); 
determine the two-dimensional position (8; Fig. 1 and 4; Paragraph [0052]) of the stylus (3a; Fig. 6) corresponds to a first selectable icon of the one or more selectable icons (Paragraph [0045]; wherein discloses “icons”) based on the signal output (Paragraph [0044]); 
determine at least a portion of the output signal (E or F; Fig. 2) corresponds to a selection function (Paragraph [0055-0056]) associated with the first selectable icon (Paragraph [0045]; wherein discloses “icons”); and 
execute, based on the selection function (Paragraph [0055]), a function related to the first selectable icon (Paragraph [0045]; wherein discloses “icons”).  
Nishino does not expressly disclose determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern; and 
determine the three-dimensional position of the stylus corresponds to a first selectable icon of the one or more selectable icons based on the output signal. 
Kobayashi (Fig. 13-20) discloses a three-dimensional position (Fig. 18; Paragraph [0278]; wherein discloses procedure of calculating 3D coordinates) of the stylus (101; Fig. 13 and 14) relative to the interactive device (103; Fig. 13 and 14) based on the distribution pattern (Infrared light; Fig. 14; Fig. 19-25; wherein figures show receiving distribution pattern of Infrared light to determine 3D coordinates of light emitting input device); and 
determine the three-dimensional position (Fig. 18; Paragraph [0278]; wherein discloses procedure of calculating 3D coordinates) of the stylus (101; Fig. 13 and 14) corresponds to a first selectable icon of the one or more selectable icons (Fig. 13 and 14; wherein figure shows displayed image shows selectable object which can be controlled by the calculated 3D coordinates) based on the output signal (64 and 65; Fig. 26). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Nishino’s two-dimensional detection device by applying a three-dimensional position, as taught by Kobayashi, so to use a two-dimensional detection device with a three-dimensional position for providing a coordinate input apparatus and apparatus, coordinate input pointing device, storage medium, and computer program, which are relatively simple and safe to handle and can accurately obtain coordinate data at a very high response speed (Paragraph [0015]).

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keely (US 6,337,698 B1) in view of Geva (GB 2,299,856 A).

Claim 1, Keely (Fig. 1-39) discloses an interactive device (Col. 1, Lines 11-16) comprising: 
a stylus (Fig. 4 and 5; wherein figure shows a stylus);
a display screen (10; Fig. 1; wherein discloses a liquid crystal display) disposed in a housing (Col. 1, Lines 11-16), the display screen (10; Fig. 5-7B) displaying one or more selectable icons (Fig. 8), the display screen forming a touch-sensitive display plane (Col. 12, Lines 47-48]); 
a sensor array (Col. 12, Lines 47-48]) disposed in the housing (Col. 1, Lines 11-16);
determine the three-dimensional position (Fig. 10-12; wherein figure shows a position is determined; Fig. 9; wherein figure shows determining if pen is up or down) of the stylus (Fig. 11 and 12; wherein figure shows a stylus) corresponds to a first selectable icon (color; Fig. 10) of the one or more selectable icons (Fig. 8) based on the output signal (100; Fig. 9); 
determine at least a portion of the output signal (100; Fig. 9) corresponds to a selection function (Col. 5, Lines 34-36, Col. 6, Lines 19-23) associated with the first selectable icon (color; Fig. 10); and 
execute (122; Fig. 9), based on the selection function (Fig. 9), a function (Col. 6, Lines 20-23, Col. 5, Line 46-Col. 6, Line 2) related to the first selectable icon (color; Fig. 10; Fig. 8).
Keely does not expressly disclose a stylus for emitting a beam of electromagnetic radiation;
a sensor array forming a sensitive layer in a sensor plane proximate to the display screen, the sensor array is configured to detect at least a portion of the beam of electromagnetic radiation incident on the display screen; and 
a processing unit configured to: 
receive an output signal from the sensor array; 
determine the output signal from the sensor array corresponds to a distribution pattern of electromagnetic radiation; and
determine a three-dimensional position of the stylus relative to the interactive device based on the distribution pattern. 
Geva (Fig. 1-11) discloses a stylus (10; Fig. 1) for emitting a beam of electromagnetic radiation (Fig. 1; wherein discloses a light emitting);
a sensor array (30, 28, and 12; Fig. 10; wherein figure shows three light sensor arrays for receiving emitting light) forming a sensitive layer in a sensor plane (Fig. 10; wherein figure shows a sensor plane) proximate to the display screen (Background; wherein discloses working with LCDs), the sensor array (Fig. 10; wherein figure shows three light sensor arrays for receiving emitting light) is configured to detect at least a portion of the beam of electromagnetic radiation incident (10; Fig. 7) on the display screen (Background; wherein discloses working with LCDs); and 
a processing unit (16; Fig. 10) configured to: 
receive an output signal (16; Fig. 10) from the sensor array (30, 28, and 12; Fig. 10); 
determine the output signal (Col. 9, Lines 17-21) from the sensor array (30, 28, and 12; Fig. 10) corresponds to a distribution pattern of electromagnetic radiation (Fig. 7); and
determine a three-dimensional position (Fig. 10; wherein determines X, Y, and Z position) of the stylus (10; Fig. 10) relative to the interactive device (Background; wherein discloses working with LCDs) based on the distribution pattern (Fig. 7). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Keely’s an interactive device by applying a sensor array, as taught by Geva, so to use an interactive device with a sensor array for providing the position-determining input device is light, has low power consumption, is immune to noise and does not produce radio frequency interference (RFI) noise (Col. 2, Lines 37-39).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J SNYDER whose telephone number is (571)270-3460. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam J Snyder/           Primary Examiner, Art Unit 2691                                                                                                                                                                                             	09/09/2022